Title: From George Washington to the Board of War, 23 February 1780
From: Washington, George
To: Board of War


          
            Gentlemen.
            Hd Qrs Morris Town Feby 23d 1780
          
          By the regulations the non-comissioned officers are to be armed with swords as a mark of distinction and to enable them the better to maintain the authority due to their stations—This necessary arrangement has not yet been carried into execution— By some returns I have seen there appears to have been a considerable number of Hessian hangers at Albany, though I find no mention of them in the last returns of The Commissary of Military stores—I presume the Board know where they are, and I should think it would be adviseable to have these and any others that may be brought to the army and distributed.
          There is a great deficiency of drums fifes and standards. I presume the necessary measures are taking to procure them with other articles of a similar kind. I have the honor to be very respectfully Gentlemen Yr most Obed. & hume servant.
        